Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Currently there are no recognized generic claims to the following patentably distinct species:
Species I, Figs. 1-3: Figs. 1-3 disclose a first embodiment.
Species II, Fig. 4: Fig. 4 discloses a second embodiment. Referring to FIG. 4, each of the channel structures CS may include a first gate dielectric layer DL1, a first channel layer CL1, a middle gate dielectric layer DL3, a second channel layer CL2, and a second gate dielectric layer DL2 that are sequentially stacked in a direction from the first gate electrode GE1 toward the second gate electrode GE2. The middle gate dielectric layer DL3 may be provided between the first gate electrode GE1 and the second gate electrode GE2 and between the second gate electrode GE2 and the device isolation layer ST. For example, the middle gate dielectric layer DL3 may be interposed between the first gate dielectric layer DL1 and the second gate dielectric layer DL2. The middle gate dielectric layer DL3 may include the same material as that of the first and second gate dielectric layers DL1 and DL2. The middle gate dielectric layer DL3 may include a high-k dielectric material whose dielectric constant is greater than that of silicon oxide. The first channel layer CL1 may be interposed between the first gate dielectric layer DL1 and the middle gate dielectric layer DL3. The second channel layer CL2 may be interposed between the middle gate dielectric layer DL3 and the second gate dielectric layer DL2. The first gate dielectric layer DL1 may separate and insulate the first channel layer CL1 from the first gate electrode GE1, and the middle gate dielectric layer DL3 may separate and insulate the first channel layer CL1 from the second channel layer CL2. The middle gate dielectric layer DL3 may separate and insulate the second channel layer CL2 from the first channel layer CL1, and the second gate dielectric layer DL2 may separate and insulate the second channel layer CL2 from the second gate electrode GE2. Each of the first and second channel layers CL1 and CL2 may include a two-dimensional semiconductor material. Each of the first and second channel layers CL1 and CL2 may have a structure in which molecular layers of each of the first and second channel layers CL1 and CL2 are stacked in a direction perpendicular to the opposite lateral surfaces GE1a and the top surface of the first gate electrode GE1. The two-dimensional semiconductor material may include graphene, transition metal dichalcogenide (TMD), or phosphorene.
Species III, Fig. 5: Fig. 5 discloses a third embodiment.  In FIG. 5, third gate electrodes GE3 may be correspondingly provided between the first channel layers CL1 and the second channel layers CL2. The first and second gate electrodes GE1 an GE2 may have therebetween the third gate electrode GE3 that is interposed between the first and second channel layers CL1 and CL2. The third gate electrodes GE3 may include the same material as that of the first and second gate electrodes GE1 and GE2. For example, the third gate electrodes GE3 may include a low-resistance metal, such as aluminum (Al), tungsten (W), titanium (Ti), or tantalum (Ta).  A first middle gate dielectric layer DL3-1 may be interposed between the first channel layer CL1 and the third gate electrode GE3. The first middle gate dielectric layer DL3-1 may separate and insulate the first channel layer CL1 from the third gate electrode GE3. Therefore, the first channel layer CL1 may be a channel of a gate-all-around type transistor in which the first and third gate electrodes GE1 and GE3 surround an outer surface of the first channel layer CL1. A second middle gate dielectric layer DL3-2 may be interposed between the second channel layer CL2 and the third gate electrode GE3. The second middle gate dielectric layer DL3-2 may separate and insulate the second channel layer CL2 from the third gate electrode GE3. Therefore, the second channel layer CL2 may be a channel of a gate-all-around type transistor in which the second and third gate electrodes GE2 and GE3 surround an outer surface of the second channel layer CL2. The first and second middle gate dielectric layers DL3-1 and DL3-2 may be sub-dielectric layers of the third dielectric layer DL3. The first and second middle gate dielectric layers DL3-1 and DL3-2 may correspondingly extend onto opposite sides in the first direction D1 of the third gate electrode GE3, and may thus be connected to each other. For example, the first and second middle gate dielectric layers DL3-1 and DL3-2 may surround the third gate electrode GE3, and may electrically insulate the third gate electrode GE3 from the source/drain patterns SD.
Species IV, Fig. 6: Fig. 6 discloses a fourth embodiment. Referring to FIG. 6, the channel structure CS may include a first gate dielectric layer DL1′, a channel layer CL, and a second gate dielectric layer DL2′ that are sequentially stacked in a direction from the first gate electrode GE1 toward the second gate electrode GE2. The first gate dielectric layer DL1′ may cover and conform to the opposite lateral surfaces GE1a in the second direction D2 and the top surface of the first gate electrode GE1. In contrast to the example embodiments discussed with reference FIGS. 1 to 3, in some example embodiments and as illustrated in FIG. 6, the first gate dielectric layer DL1′ may expose opposite ends in the first direction D1 of the first gate electrode GE1. In addition, the first gate dielectric layer DL1′ may not extend between the first gate electrode GE1 and the base active pattern 102. Therefore, the first gate electrode GE1 may extend into the recessed portions RS to come into contact with the top surface of the base active pattern 102. The second gate dielectric layer DL2′ may cover the bottom surface of the second gate electrode GE2. The first and second gate dielectric layers DL1′ and DL2′ may include a silicon oxide layer, a silicon nitride layer, or a silicon oxynitride layer, as examples. The channel layer CL may be interposed between the first gate dielectric layer DL1′ and the second gate dielectric layer DL2′. The first gate dielectric layer DL1′ may separate and insulate the channel layer CL from the first gate electrode GE1. The second gate dielectric layer DL2′ may separate and insulate the channel layer CL from the second gate electrode GE2. The channel layer CL may be interposed between the first gate dielectric layer DL1′ and the second gate dielectric layer DL2′. The first gate dielectric layer DL1′ may separate and insulate the channel layer CL from the first gate electrode GE1. The second gate dielectric layer DL2′ may separate and insulate the channel layer CL from the second gate electrode GE2.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no recognized generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813